DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 May 2022 have been fully considered but they are not persuasive.
Applicant has argued that Hirose’s air guide substrate does not appear to be coupled to bracket, thus, Hirose fails to describe or suggest a hub coupled to the motor bracket, the examiner respectfully disagrees. When Hirose’s element 40a surrounding element 39 is interpreted as a hub, Hirose still anticipates the claimed limitation. See rejections below.
Applicant further argues that Hirose fails to describe or suggest and axial flow vane and a diagonal flow vane integrally provided with the vane body. Note that as pointed by applicant, the examiner remedies said deficiencies with the teachings of Johnson. Related to Johnson, applicant argues that Johnson does not teach previously noted features as and points to Johnson’s outer wall 112 not being separate from the hub. The examiner points out that said sperate hub limitation is anticipated by Hirose as part of a new interpretation, see above and rejection below. Furthermore, the examiner points out that when an obviousness rejection is presented comprising multiple prior art references, arguments should be directed to the proposed combination and not to separate references; since the separate hub limitation is disclosed by Hirose, arguments directed to said limitation with respect to Johnson are not persuasive. 
Applicant further argues that amended claims 13 and 19, and new dependent claims 21 and 22, should be allowed based on the reasons discussed related claim 1. Note that arguments related to claim 1 were not found persuasive, similarly, arguments related to claims 13, 19, 21 and 22 are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10-16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al – hereafter Hirose – (JP 2005307985 A) as applied to claim 2, see above, and further in view of Johnson et al – hereafter Johnson – (US 20210207617 A1).

Regarding claim 1, Hirose teaches a fan motor (Fig.1), comprising:
a motor housing (Fig.1, 13c);
a motor (Fig.1, 13) disposed within the motor housing;
a motor bracket (Fig.1/7, 13b) disposed on the motor housing;
an impeller (Fig.1, 14) coupled to a shaft (Fig.1, 13a) of the motor; and
a diffuser (Fig.1/6; 16) disposed between the motor and the impeller, the diffuser comprising:
a hub (Fig.1/7; 40a) coupled to the motor bracket,
a vane body (Fig.6, 16d) that has a ring shape, the vane body being separate from the hub and disposed outside the hub (Fig.1), 
an axial flow vane (Fig.6, portion of 15 adjacent 16b) disposed at an inner circumference of the vane body, and
a diagonal flow vane (Fig.6, portion of 15 adjacent 16a) disposed vertically above the axial flow vane.
Hirose does not explicitly teach the axial flow vane and the diagonal flow vane are integrally provided with the vane body.
Johnson discloses a fan motor (Fig.4) including a diffuser (Fig.4, 100). Johnson further discloses the diffuser including a vane body (Fig.5, 112) and a flow vane (Fig.5, 114), the diffuser being made integrally by an injection moulding process (¶81) and made of a plastic material which would make the diffuser as light-weight as possible (¶7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan motor diffuser of Hirose by having the vane body, the axial flow vane, and the diagonal flow vane being integrally provided based on the teachings of Johnson because this would help make the diffuser as light-weight as possible.

Regarding claim 2, Hirose and Johnson further teach the hub has a disk shape (Hirose Fig.7, top portion of 40a).

Regarding claim 4, Hirose and Johnson further teach the vane body, the axial flow vane, and the diagonal flow vane are made by injection molding (Hirose as modified by Johnson; Johnson ¶7/81).

Regarding claim 10, Hirose and Johnson further teach an impeller housing (Hirose Fig.1, 17) that receives the impeller, wherein an inner surface of the impeller housing supports a top portion of the vane body (Hirose Fig.1).
Regarding claim 11, Hirose and Johnson further teach the impeller housing comprises a step difference portion (Hirose Fig.1, with respect to flow direction, portion of 17 downstream of impeller and upstream of 16) that is defined at the inner surface of the impeller housing and that supports the top portion of the vane body (Hirose Fig.1).

Regarding claim 12, Hirose and Johnson further teach an outer diameter of the vane body is less than or equal to an inner diameter of the impeller housing (Hirose Fig.1).

Regarding claim 13, Hirose teaches a fan motor (Fig.1), comprising:
a motor housing (Fig.1, 13c);
a motor (Fig.1, 13) disposed within the motor housing;
a motor bracket (Fig.1, 13b) disposed on a top side of the motor housing;
an impeller (Fig.1, 14) coupled to a shaft of the motor;
an impeller housing (Fig.1, 17) that receives the impeller therein; and
a diffuser (Fig.1/6; 16) disposed between the motor and the impeller, the diffuser comprising:
a hub (Fig.1/7; 40a) coupled to the motor bracket,
a vane body that has a ring (Fig.6, 16d) supported by an inside of the impeller housing, the vane body being separate from the hub and disposed outside the hub (Fig.1), and
a vane (Fig.6, 15) disposed at an inner circumference of the vane body.
Hirose does not explicitly teach the vane being integrally provided with the vane body.
Johnson discloses a fan motor (Fig.4) including a diffuser (Fig.4, 100). Johnson further discloses the diffuser including a vane body (Fig.5, 112) and a flow vane (Fig.5, 114), the diffuser being made integrally by an injection moulding process (¶81) and made of a plastic material which would make the diffuser as light-weight as possible (¶7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan motor diffuser of Hirose by having the vane being integrally provided with the vane body based on the teachings of Johnson because this would help make the diffuser as light-weight as possible.

Regarding claim 14, Hirose and Johnson further teach the vane comprises an axial flow vane (Hirose Fig.6, portion of 15 adjacent 16b) and a diagonal flow vane (Hirose Fig.6, portion of 15 adjacent 16a) that is disposed at a top side of the axial flow vane.

Regarding claim 15, Hirose and Johnson further teach the impeller housing comprises a step difference portion (Hirose Fig.1, with respect to flow direction, portion of 17 downstream of impeller and upstream of 16) that is defined at an inner surface of the impeller housing and that contacts a top portion of the vane body (Hirose Fig.1).

Regarding claim 16, Hirose and Johnson further teach an inner diameter of the impeller housing is greater than or equal to an outer diameter of the vane body (Hirose Fig.1).

Regarding claim 19, Hirose teaches a method for manufacturing a fan motor (Fig.1), the fan motor including a motor (Fig.1, 13) disposed within a motor housing (Fig.1, 13c), a motor bracket (Fig.1, 13b) disposed on a top side of the motor housing, an impeller (Fig.1, 14) coupled to a shaft (Fig.1, 13a) of the motor, an impeller housing (Fig.1, 17) that receives the impeller therein, and a diffuser (Fig.1/6, 16) that is disposed between the motor and the impeller, the method comprising:
providing a hub (Fig.1/7; 40a) of the fan motor that is separately provided from the vane body (Fig.1/7);
providing a vane body (Fig.6, 16d) of the diffuser, the vane body comprising a hollow part and a vane (Fig.6, 15) that is disposed at an inner circumference of the hollow part (Fig.6); and
assembling the hub (Fig.1/7) of the fan motor to the hollow part of the vane body (Fig.1).
Hirose does not explicitly teach the vane being integrally provided with the vane body.
Johnson discloses a fan motor (Fig.4) including a diffuser (Fig.4, 100). Johnson further discloses the diffuser including a vane body (Fig.5, 112) and a flow vane (Fig.5, 114), the diffuser being made integrally by an injection moulding process (¶81) and made of a plastic material which would make the diffuser as light-weight as possible (¶7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan motor diffuser of Hirose by having the vane being integrally provided with the vane body based on the teachings of Johnson because this would help make the diffuser as light-weight as possible.

Regarding claim 20, Hirose and Johnson further teach assembling the hub of the fan motor to the hollow part of the vane body comprises:
fitting a bottom portion of the vane body to the motor bracket to thereby fix the vane body to the motor bracket in a circumferential direction of the vane body (Hirose Fig.1), and
wherein the method further comprises inserting the vane body into the impeller housing to thereby fix the vane body to the impeller housing in an axial direction of the vane body (Hirose Fig.1).

Regarding claim 21, Hirose and Johnson as combined in claim 1 above, and further teach making the hub separately from the vane body, the axial flow vane, and the diagonal flow vane (Hirose Fig.1/6/7); however, does not explicitly teach the hub is made by injection molding.
Note that Hirose discloses the hub (Hirose Fig.1/7; 40a) coupled to the motor bracket (Hirose Fig.1/7; 13b). Johnson also discloses motor bracket (Johnson Fig.1, 14; note motor stators 16/18/20/22 are attached to the bracket) including a shroud (Johnson Fig.1, 26) and housing multiple bearings (Johnson Fig.4, 38/40; ¶80); the motor bracket, shroud and additional parts are formed in a single moulded object (¶75). Furthermore, Johnson discloses moulding components via injection moulding (¶7) and made of a plastic material which is a light-weight material (¶7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan motor diffuser of Hirose by having the hub made by injection molding based on the further teachings of Johnson since this would provide a light-weight material.

Regarding claim 22, Hirose and Johnson further teach the hub comprises:
a center part that has a disk shape (Hirose Fig.7, top portion of 40a) and is coupled to the motor bracket (Hirose Fig.7; note motor bracket at 13b); and
a circumference part that extends along an outer circumference of the center part and protrudes toward the motor bracket (Hirose Fig.7).

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al – hereafter Hirose – (JP 2005307985 A) and Johnson et al – hereafter Johnson – (US 20210207617 A1) as applied to claim 1, see above, and further in view of Liu et al – hereafter Liu – (US 20170051755 A1; also published as US 10,598,189 B2).

Regarding claim 6, Hirose and Johnson teach all the limitations of claim 1, see above, however, do not explicitly teach the vane body defines an indentation, and the motor bracket comprises a fitted part inserted into the indentation.
Liu discloses a fan motor (Fig.2) including a diffuser (Fig.2, 40) with a vane body (Fig.2, 46) and a motor (Fig.2, 20) with a motor bracket (Fig.2, where element 24 is located and towards 22). Johnson further discloses the vane body defines an indentation (Fig.2, 48), and the motor bracket comprises a fitted part (Fig.2, 24) inserted into the indentation (Fig.2); this configuration provides a foolproof mechanism which in assembly, by engaging indentation 48 with the fitted part 24, an impeller can be correctly assembled to the motor (¶26).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan motor of Hirose and Johnson by having the vane body defines an indentation, and the motor bracket comprises a fitted part inserted into the indentation based on the teachings of Liu because this would provide a foolproof mechanism which in assembly, by engaging the indentation with the fitted part, the impeller can be correctly assembled to the motor.

Regarding claim 7, Hirose, Johnson and Liu further teach the indentation comprises a second indentation that extends along an axial direction of the vane body (Liu Fig.2, 48), and
wherein the fitted part comprises at least one of a second fitted part (Liu Fig.2, 24) inserted into the second indentation.

Regarding claim 8, Hirose, Johnson and Liu further teach the motor bracket comprises a bearing housing (Hirose Fig.1/7, 40a), a support part (Hirose Fig.1/7, outer portion circumferentially connecting where 13b points to) that is spaced apart from the bearing housing, and a bridge (Hirose Fig.1/7, where 13b points to) that connects the bearing housing to the support part (Hirose Fig.1/7), and
wherein the fitted part is disposed at an outside of the support part (Hirose Fig.1/7 as modified by Liu).

Regarding claim 9, Hirose, Johnson and Liu further teach the second fitted part is connected to a lateral side of the bridge (Liu Fig.2, 24).

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claimed subject matter was not found in the prior art:
a top surface of an outer circumference of the hub supports the diagonal flow vane;
the closest prior art reference (Hirose) discloses a hub and a diagonal flow vane, see above, however, they are not configured as claimed and potentially modifying said configuration would render Hirose’s fan motor assembly inoperable;
no other prior art reference was found including said subject matter and claims 13-16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745